Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 1 of 57




                     Exhibit “A”
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 2 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 3 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 4 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 5 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 6 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 7 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 8 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 9 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 10 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 11 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 12 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 13 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 14 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 15 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 16 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 17 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 18 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 19 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 20 of 57
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 21 of 57
       # 107388619  E-Filed 05/12/2020 05:44:20 PM

                                                             IN THE CIRCUIT COURT OF THE
                                                             SEVENTEENTH JUDICIAL CIRCUIT IN AND
                                                             FOR BROWARD COUNTY, FLORIDA

        JUNIE DESCOLLINE                                     CASE NO. CACE-20-003410 (18)

                Plaintiff,
        v.

        GMN LAW GROUP LLC d/b/a AMERIHOPE
        ALLIANCE LEGAL SERVICES, LLC

                Defendant.                                       /

                   NOTICE OF APPEARANCE AND COMPLIANCE WITH RULE 2.516(b)(1)
                              AND DESIGNATION OF EMAIL ADDRESS

                PLEASE TAKE NOTICE that Dana M. Gallup, Esq. of the law firm of GALLUP AUERBACH

        hereby appears in this proceeding as counsel for Defendant, GMN LAW GROUP LLC d/b/a

        AMERIHOPE ALLIANCE LEGAL SERVICES, LLC, and requests that all correspondence, notices

        and pleadings, motions and other papers be hereafter served on the undersigned counsel.

                Dana M. Gallup, Esq., on behalf of GMN LAW GROUP LLC d/b/a AMERIHOPE

        ALLIANCE LEGAL SERVICES, LLC hereby files this Notice of Compliance with Rule 2.516(b)(1)

        and Designation of E-Mail Address and designate the following e-mail addresses for service of pleadings,

        notices, motions, orders and other documents in the above-styled matter:

                        Primary E-Mail:                  dgallup@gallup-law.com
                        Secondary E-Mails:               mescobar@gallup-law.com
                                                         jauerbach@gallup-law.com
                                                         dauerbach@gallup-law.com
                                                         csox@gallup-law.com


                                             CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on May 12, 2020, the foregoing has been electronically filed with
        the Clerk of the Court via the Florida Courts E-Portal which will generate electronic service/copies
        to Jason S. Remer, Esq. (jremer@rgpattorneys.com), Counsel for Plaintiff, Remer & Georges-Pierre,
        PLLC, 44 W. Flagler Street, Suite 2200, Miami, FL 33130




    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
 Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 22 of 57


                                                     GALLUP AUERBACH
                                                     Counsel for Defendant
                                                     4000 Hollywood Boulevard
                                                     Presidential Circle - Suite 265 South
                                                     Hollywood, Florida 33021
                                                     t: (954) 894-3035; f : (954) 894-8015
                                                     dgallup@gallup-law.com


                                                     By: /s/ Dana M. Gallup
                                                         DANA M. GALLUP
                                                         Florida Bar No. 0949329




                                                          2

GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 23 of 57
       # 123217906  E-Filed 03/16/2021 07:35:20 PM


                       THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT, IN AND
                                  FOR BROWARD COUNTY, FLORIDA

                                                                           CASE NO.: CACE20003410
        Junie Descolline                                                   JUDGE: Haury, William W., Jr. (18)
                Plaintiff,
        vs.
         GMW Law Group LLC
                Defendant,

              NOTICE OF LACK OF PROSECUTION AND NOTICE OF HEARING PURSUANT TO
                           FLORIDA RULE OF CIVIL PROCEDURE 1.420 (e)

                 NOTICE it appears on the face of the record no record activity by way of filing of pleadings,
        orders of the court, or otherwise, has occurred for a period of 10 months immediately preceding service of
        this notice. Further, no order staying the action has been issued nor stipulation for stay approved by the
        court. Therefore, any interested person, whether a party to the action or not, including the Court, may
        serve notice to all parties that no such activity has occurred and such Notice is hereby given.

                 THEREFORE, pursuant to Fla. R. Civ. P. 1.420 (e), if no record activity occurs within 60 days
        following the service of this notice; and, if no stay is issued during the 60-day period, this action shall be
        dismissed by the Court on its own motion; or on the motion of any interested person, whether a party to
        the action or not, after reasonable notice to the parties. Notice is hereby given that unless a party shows
        good cause in writing at least 5 days prior to the hearing, this case shall be dismissed without further
        order of the court. A hearing is scheduled on this Notice of Lack of Prosecution for 05-25-2021 9:30 AM      ,
        before the Honorable Haury, William W., Jr. (18)                                                              ,
         in Courtroom 14170 or Zoom: https://17thflcourts.zoom.us/j/598494885                                          ,
        of the Broward County Courthouse, 201 SE 6th Street, Ft Lauderdale, FL 33301
        Check Court Procedures to determine Court or Zoom.
        Should a pleading be filed within the time period set forth herein, the scheduled hearing IS NOT
        CANCELLED. The scheduled hearing will go forward as a case management conference per FLRCivP
        1.200 to determine the status of the case. All counsel and any self-represented party MUST appear at the
        hearing and be prepared to schedule future events on the matter. FAILURE TO APPEAR MAY
        RESULT IN A DISMISSAL OF THE CASE, SANCTIONS, OR ENTRY OF A DEFAULT.
        Telephonic appearances are not permitted absent prior approval from the Court.

        Further, pursuant to the Florida Rules of Jud Adm 2.516 (h) the Court orders counsel of record
        SHALL serve this notice on any self-presented party as prescribed by law.

        DONE AND ORDERED at Fort Lauderdale, FL on March 16, 2021                                 .
                                                                   CACE20003410 03-16-2021 7:35 PM
                                                                   ___________________________________________
                                                                   CACE20003410 03-16-2021 7:35 PM
                                                                   CIRCUIT COURT JUDGE
        If you are a person with a disability who needs any accommodation in order to participate
        in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance.
        Please contact the ADA Coordinator, Room 20140, 201 S.E. Sixth Street, Fort Lauderdale,
        Florida 33301, 954-831-7721 at least 7 days before your scheduled court appearance, or
        immediately upon receiving this notification if the time before the scheduled appearance is
        less than 7 days. If you have a hearing or voice disability you can contact the court through
        the Florida Relay Service by calling 711.
                                                        Page 1 of 2
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 24 of 57




   Copies Furnished to:
   Carter Sox, Email : csox@gallup-law.com
   Dana M Gallup Esq, Email : mescobar@gallup-law.com
   Dana M Gallup Esq, Email : dauerbach@gallup-law.com
   Dana M Gallup Esq, Email : dgallup@gallup-law.com
   Gregory M Nordt, Email : pleadings@amerihopealliance.com
   Jacob K. Auerbach, Email : mescobar@gallup-law.com
   Jacob K. Auerbach, Email : dgallup@gallup-law.com
   Jacob K. Auerbach, Email : jauerbach@gallup-law.com
   Jason S Remer, Email : pn@rgpattorneys.com
   Jason S Remer, Email : jremer@rgpattorneys.com
   Jason S Remer, Email : ng@rgpattorneys.com




                                                   Page 2 of 2
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 25 of 57
       # 126955693  E-Filed 05/17/2021 03:43:13 PM

                                                            IN THE CIRCUIT COURT OF THE
                                                            17TH JUDICIAL CIRCUIT IN AND FOR
                                                            BROWARD COUNTY, FLORIDA



        JUNIE DESCOLLINE,

              Plaintiff,                                           Case No. CACE20003410

        v.

        GMW LAW GROUP LLC

              Defendant.
        ____________________________________/


                  MOTION FOR DEFAULT FOR FAILURE TO SECURE COUNSEL


              COMES NOW, Plaintiff, JUNIE DESCOLLINE with this MOTION FOR DEFAULT

        FOR FAILURE TO RESPOND TO THE COMPALINT and allege as follows:



              1. Plaintiff filed its complaint against Defendants on February 25, 2020.

              2. The Defendant, by and through their counsel, filed a Motion for Extension of Time

                  TO SERVE A RESPONSE AND/OR DIRECT MOTIONS TO PLAITIFF’S

                  COMPALINT on April 9, 2020.

              3. This honorable court issued an order on April 20, 2020 that defendant shall have an

                  additional time of twenty days from the entry of the order to file a responsive

                  pleading.

              4. It has now been over a year since that responsive pleading was due.

              5. Plaintiff therefore requests that a default judgment issue
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 26 of 57



                                     MEMORANDUM OF LAW

          Florida Rules of Civil Procedure Section 1.500(b) States:

            “(b) By the Court. When a party against whom affirmative relief is sought has
            failed to plead or otherwise defend as provided by these rules or any applicable
            statute or any order of court, the court may enter a default against such party;
            provided that if such party has filed or served any document in the action, that party
            must be served with notice of the application for default.”

          In the instant situation no only did the Defendant fail to respond but Defendant also failed

   to file it’s responsive pleading pursuant to the Agreed Order issued by this court.

          WHEREFORE, Plaintiff moves this Honorable Court to enter a default judgment

   against Defendant and any other relief that the court deems appropriate.



   Dated: May 17, 2021

                                                        Respectfully submitted,

                                                            /S/ Daniel H. Hunt_______
                                                        REMER & GEORGES-PIERRE, PLLC
                                                        Jason S. Remer, Esq.
                                                        Florida Bar No. 0165580
                                                        jremer@rgpattorneys.com
                                                        Daniel H. Hunt, Esq.
                                                        Florida Bar No. 121247
                                                        dhunt@rgpattorneys.com
                                                        Courthouse Tower
                                                        44 West Flagler Street, Suite 2200
                                                        Miami, FL 33130
                                                        Tel: (305) 416-5000
                                                        Fax: (305) 416-5005

                                                        Attorney for Plaintiff
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 27 of 57




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 17, 2021 the undersigned counsel has
   electronically filed the foregoing document with the Clerk of Court using the Florida Courts E-
   filing Portal. I also certify that the foregoing document is being served on this day on all counsel
   of record or pro se parties, either via electronic transmission of Notices generated by the Florida
   Courts E-filing Portal or in some other authorized manner for those counsel or parties who are
   not authorized to receive such Notices.


                                                 By: /s/ Daniel H. Hunt,              Esq. ______
                                                    Daniel H. Hunt, Esq.
                                                    Florida Bar No. 121247



                                             SERVICE LIST

   Fregory M. Nordt, Esq.
   Florida Bar No. 67067
   gnordt@amerihopealliance.com
   pleadings@amerihopealliance.com
   AMERIHOPE ALLIANCE LEGAL SERVICES
   7501 NW 4th Street, Suite 207A
   Plantation, FL 33317
   Office: 877-882-5338
   Fax: 954-919-6337

   Attorney for Defendant
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 28 of 57
       # 126955693  E-Filed 05/17/2021 03:43:13 PM

                                                             IN THE CIRCUIT COURT OF THE
                                                             17TH JUDICIAL CIRCUIT IN AND FOR
                                                             BROWARD COUNTY, FLORIDA


        JUNIE DESCOLLINE,

               Plaintiff,                                            Case No. CACE20003410

        v.

        GMW LAW GROUP LLC

              Defendant.
        ____________________________________/


                               NOTICE OF APPEARANCE AS COUNSEL

               PLEASE TAKE NOTICE that the undersigned counsel, Daniel H. Hunt, Esq., hereby

        files this Notice of Appearance as counsel on behalf of the Plaintiff in the above-styled cause.

        The undersigned associate counsel requests that copies of all pleadings, notices, correspondence,

        and communications of any type, be furnished to him in accordance therewith.

        Dated: May 17, 2021

                                                             Respectfully submitted,

                                                                 /S/ Daniel H. Hunt_______
                                                             REMER & GEORGES-PIERRE, PLLC
                                                             Jason S. Remer, Esq.
                                                             Florida Bar No. 0165580
                                                             jremer@rgpattorneys.com
                                                             Daniel H. Hunt, Esq.
                                                             Florida Bar No. 121247
                                                             dhunt@rgpattorneys.com
                                                             Courthouse Tower
                                                             44 West Flagler Street, Suite 2200
                                                             Miami, FL 33130
                                                             Tel: (305) 416-5000
                                                             Fax: (305) 416-5005

                                                             Attorney for Plaintiff
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 29 of 57




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 17, 2021 the undersigned counsel has
   electronically filed the foregoing document with the Clerk of Court using the Florida Courts E-
   filing Portal. I also certify that the foregoing document is being served on this day on all counsel
   of record or pro se parties, either via electronic transmission of Notices generated by the Florida
   Courts E-filing Portal or in some other authorized manner for those counsel or parties who are
   not authorized to receive such Notices.


                                                 By: /s/ Daniel H. Hunt,              Esq. ______
                                                    Daniel H. Hunt, Esq.
                                                    Florida Bar No. 121247



                                             SERVICE LIST

   Fregory M. Nordt, Esq.
   Florida Bar No. 67067
   gnordt@amerihopealliance.com
   pleadings@amerihopealliance.com
   AMERIHOPE ALLIANCE LEGAL SERVICES
   7501 NW 4th Street, Suite 207A
   Plantation, FL 33317
   Office: 877-882-5338
   Fax: 954-919-6337

   Attorney for Defendant
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 30 of 57
       # 127623619  E-Filed 05/26/2021 07:12:52 PM


                            THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT,
                                 IN AND FOR BROWARD COUNTY, FLORIDA

        Junie Descolline
               Plaintiff,                                              CASE NO: CACE20003410
        v.                                                             JUDGE: Haury, William W., Jr. (18)
                                                                       DIVISION:   18
         GMW Law Group LLC
              Defendants,
        __________________________________________/

             ORDER SETTING CASE MANAGEMENT CONFERENCE TO SET TRIAL DATE

               THIS MATTER is before the Court sua sponte. A review of the docket in the above-
        referenced case reveals no calendar call or trial date is currently set.
        Therefore, pursuant to Rules 1.200(a)(2) and 1.440 of the Florida Rules of Civil Procedure, the
        Court hereby sets the above-referenced case for a case management conference for purpose of
        setting the case for calendar call and trial. If prior to the case management conference date the
        parties set the matter for calendar call and trial, the Court will cancel the case management
        conference.
               Accordingly, after due consideration, it is
               ORDERED and ADJUDGED that the above-referenced case is hereby set for a case
                                   08-11-2021 9:30 AM
        management conference for ____________________________________ in courtroom
        14170 or Zoom: https://17thflcourts.zoom.us/j/598494885

               DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on
        ___________________________________.
         May 26, 2021


                                                                CACE20003410 05-26-2021 7:12 PM

                                                               __________________________
                                                               CACE20003410 05-26-2021 7:12 PM
                                                               CIRCUIT COURT JUDGE

        If you are a person with a disability who needs any accommodation in order to
        participate in this proceeding, you are entitled, at no cost to you, to the
        provision of certain assistance. Please contact the ADA Coordinator, Room
        20140, 201 S.E. Sixth Street, Fort Lauderdale, Florida 33301, 954-831-7721 at
        least 7 days before your scheduled court appearance, or immediately upon
        receiving this notification if the time before the scheduled appearance is less
        than 7 days. If you have a hearing or voice disability you can contact the court
        through the Florida Relay Service by calling 711.
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 31 of 57




   Copies Furnished:
    Carter Sox, Email : csox@gallup-law.com
    Dana M Gallup Esq, Email : dauerbach@gallup-law.com
    Dana M Gallup Esq, Email : dgallup@gallup-law.com
    Dana M Gallup Esq, Email : mescobar@gallup-law.com
    Daniel Harrison Hunt, Email : ad@rgpattorneys.com
    Daniel Harrison Hunt, Email : pn@rgpattorneys.com
    Daniel Harrison Hunt, Email : dhunt@rgpattorneys.com
    Gregory M Nordt, Email : pleadings@amerihopealliance.com
    Jacob K. Auerbach, Email : mescobar@gallup-law.com
    Jacob K. Auerbach, Email : jauerbach@gallup-law.com
    Jacob K. Auerbach, Email : dgallup@gallup-law.com
    Jason S Remer, Email : pn@rgpattorneys.com
    Jason S Remer, Email : jremer@rgpattorneys.com
    Jason S Remer, Email : ng@rgpattorneys.com
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 32 of 57
       # 127713287  E-Filed 05/27/2021 06:18:57 PM




                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20003410        DIVISION 18      JUDGE William Haury Jr

      Junie Descolline
      Plaintiff(s) / Petitioner(s)
      v.
      GMW Law Group LLC
      Defendant(s) / Respondent(s)
      ____________________________/

                 ORDER ON INTENT TO DISMISS FOR LACK OF PROSECUTION

      THIS CAUSE having come before the Court for hearing on May 25, 2021, pursuant to the

      Order to Appear on the Notice of Lack of Prosecution and Notice of Hearing Pursuant to Rule

      1.420(e), Fla. R. Civ. P. dated March 6, 2021, and the Party(ies) having been timely and

      properly noticed for the hearing, it is hereby:

      ORDERED AND ADJUDGED as follows:

           1. The case shall REMAIN PENDING.

           2. The Court finds that the Party(ies) appeared and affirmatively established there has been

             record activity within sixty (60) days immediately following the service of the Notice and

             Order to Appear.
           3. Defendant shall have 10 days to file it's response to the Complaint.


      DONE and ORDERED in Chambers, at Broward County, Florida on 05-27-2021.


                                                                 CACE20003410 05-27-2021 6:16 PM
                                                              Hon. William Haury Jr
                                                                 CIRCUIT JUDGE
                                                              Electronically Signed by William Haury Jr
      Copies Furnished To:
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 33 of 57
                                                              CaseNo: CACE20003410
                                                              Page 2 of 2




 Carter Sox , E-mail : csox@gallup-law.com
 Dana M Gallup Esq , E-mail : dauerbach@gallup-law.com
 Dana M Gallup Esq , E-mail : dgallup@gallup-law.com
 Dana M Gallup Esq , E-mail : mescobar@gallup-law.com
 Daniel Harrison Hunt , E-mail : ad@rgpattorneys.com
 Daniel Harrison Hunt , E-mail : pn@rgpattorneys.com
 Daniel Harrison Hunt , E-mail : dhunt@rgpattorneys.com
 Gregory M Nordt , E-mail : pleadings@amerihopealliance.com
 Jacob K. Auerbach , E-mail : mescobar@gallup-law.com
 Jacob K. Auerbach , E-mail : jauerbach@gallup-law.com
 Jacob K. Auerbach , E-mail : dgallup@gallup-law.com
 Jason S Remer , E-mail : pn@rgpattorneys.com
 Jason S Remer , E-mail : jremer@rgpattorneys.com
 Jason S Remer , E-mail : ng@rgpattorneys.com
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 34 of 57
       # 128365475  E-Filed 06/08/2021 10:17:24 PM

                                                                     IN THE CIRCUIT COURT OF THE
                                                                     SEVENTEENTH JUDICIAL CIRCUIT IN
                                                                     AND FOR BROWARD COUNTY, FLORIDA

        JUNIE DESCOLLINE                                             CASE NO. CACE-20-003410 (18)

                Plaintiff,
        v.

        GMN LAW GROUP LLC d/b/a AMERIHOPE
        ALLIANCE LEGAL SERVICES, LLC

                Defendant.                                       /

                     DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

                Defendant, GMN LAW GROUP LLC d/b/a AMERIHOPE ALLIANCE LEGAL SERVICES,

        LLC. (“AMERIHOPE”), by and through its undersigned counsel, and pursuant to the Florida Rules

        of Civil Procedure, moves to dismiss Plaintiff’s, JUNIE DESCOLLINE (“DESCOLLINE”),

        Complaint with prejudice, and in support thereof, states as follows:

                               I.!     PROCEDURAL AND FACTUAL BACKGROUND

        1.!     On February 25, 2020, the Plaintiff filed the subject lawsuit alleging claims of race

        discrimination (Count I), national origin discrimination (Count II), color discrimination (Count III)

        and retaliation (Count IV), all pursuant to the Florida Civil Rights Act (“FCRA”).

        2.!     With respect to all counts of the Complaint, the Plaintiff must establish that the applicable

        numerosity requirements set forth under the FCRA are satisfied in order for both AMERIHOPE to

        constitute an employer under the FCRA and the Court to have jurisdiction over such claims under the

        FCRA. As detailed below, however, the Plaintiff cannot make this showing as AMERIHOPE did not

        employ a minimum of fifteen (15) employees throughout the period required by the FCRA.

        3.!     Accordingly, this Court lacks subject matter jurisdiction over the Plaintiff’s FCRA claims,

        and therefore, Plaintiff’s Complaint must be dismissed with prejudice.




    GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
 Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 35 of 57


                                        II.!    MEMORANDUM OF LAW

    A.!      Standard of Review

             Fla. R. Civ. P. 1.140(b) provides that the defense of lack of jurisdiction over the subject matter

    may be raised by a motion to dismiss. Whether a court lacks subject matter jurisdiction over a claim

    is a threshold question appropriately presented by way of a motion to dismiss. When making this

    determination regarding subject matter jurisdiction at the motion to dismiss stage, it is proper for the

    court to consider the parties’ affidavits and exhibits without converting the motion to dismiss into a

    motion for summary judgment. Holland v. Anheuser Busch, Inc. 643 So. 2d 621, 623 n.2 (Fla. 2d

    DCA 1994) (recognizing that “under certain circumstances a trial court, on a motion to dismiss

    supported by affidavit, has the authority to decide ultimate issues of fact relating to . . . jurisdiction

    over the subject matter”).

          B.! The Complaint Alleging Claims under the FCRA Must be Dismissed with Prejudice

             In order to bring her FCRA claims against AMERIHOPE the Plaintiff must establish that

    AMERIHOPE qualifies as an employer under the FCRA. The Plaintiff, however, cannot make this

    showing, as detailed below.

             Specifically, the FCRA defines an “employer” as “any person employing 15 or more

    employees for each working day in each of 20 or more calendar weeks in the current or preceding

    calendar year, and any agent of such a person.” Fla. Stat. §760.02(7). “The ‘current year’ refers to

    the year in which the alleged unlawful practice occurred.” Mousa, 258 F. Supp. 2d at 1334.1 Here,

    the Plaintiff alleges that she was subjected to the unlawful employment practices at issue in 2019,

    and, therefore, 2018 and 2019 are the relevant time periods to review for purposes of determining

    AMERIHOPE’s status as an “employer” under the FCRA.



    1
     .      The FCRA is modeled after Title VII and, as such, federal case law interpreting Title VII is
    also applicable to the FCRA. Maldonado v. Publix Supermarkets, 939 So. 2d 290, 293 n.2 (Fla. 4th
    DCA 2006).
                                                    2

GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
 Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 36 of 57


            Generally, courts use the “payroll method” to determine whether an employer has the

    threshold number of employees for such purposes. See Hall v. One Point Fin. LLC, 1:09-cv-1458-

    WBH-AJB, 2009 WL 10668570, *4 (N.D. Ga. Dec. 31, 2009); Walters v. Metro. Educ. Enters., 519

    U.S. 202, 206 (1997) (explaining that the payroll method is used to determine whether an employer

    “has” an employee “since the employment relationship is most readily demonstrated by the

    individual's appearance on the employer's payroll”). When using the payroll method, courts look to

    the number of employees on the defendant's payroll during the relevant time period to determine

    whether the defendant is an “employer” for purposes of Title VII and the FCRA. See Vazquez v.

    Melamed, 598 Fed. Appx. 760, 760-761 (11th Cir. 2015) (explaining that there were never more than

    14 employees on the defendant's payroll at any point during the relevant time period, and thus the

    plaintiff's conclusory assertion that the defendant employed more than 15 employees could not “save

    the day”).

            Significantly, AMERIHOPE did not employ fifteen (15) or more employees for each working

    day in each of 20 or more calendar weeks in 2018 or 2019. This is evident from a review of

    AMERIHOPE’s Quarterly Reports submitted to the State of Florida, otherwise known as RT-6 forms,

    for the relevant time period, which are attached as Exhibit “1” to the Affidavit of Sherrill Clark,

    which is attached hereto Exhibit “A.”         As a result, AMERIHOPE does not satisfy the statutory

    definition of “employer” under the FCRA.

            Therefore, the Court lacks jurisdiction over the Plaintiff’s FCRA claims, and thus, dismissal

    of these claims with prejudice is warranted. See Mousa, 258 F. Supp. 2d at 1339-40 (explaining that

    the FCRA’s “fifteen-employee minimum [to qualify as an employer] is jurisdictional”) (emphasis

    added); Keller, 51 F. Supp. 2d 223 at 232 (dismissing Title VII claims pursuant to Fed. R. Civ. P.

    12(b)(1) because the defendant proved it lacked the requisite fifteen employees during the relevant

    time period); see also Glen Garron, LLC v. Buchwald, 210 So. 3d 229 (Fla. 5th DCA 2017) (noting


                                                          3

GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
 Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 37 of 57


    that leave to amend should be denied when “an amended complaint could not possibility state a cause

    of action and amendment would be futile”)

            This outcome is consistent with the rationale behind the numerosity requirements found in

    employment acts, such as the FCRA, which is to spare small businesses, such as AMERIHOPE, from

    this form of liability. See Miller v. Maxwell’s Intern. Inc., 991 F. 2d 583 (9th Cir. 1993) (stating that

    “Title VII limits liability to employers with fifteen or more employees and the ADEA limits liability

    to employers with twenty or more employees, in part because Congress did not want to burden small

    entities with the costs associated with litigating discrimination claims”) (internal citations omitted);

    Richardson v. Bedford Place Housing Phase I Associates, 855 F. Supp. 366, 371 (N.D. Ga. 1994)

    (stating “[a]fter all, Congress recognized that there must be a limit to the use of Title VII to combat

    discrimination. Today, many Title VII cases that this court considers do not survive the pleadings

    stage and result in a judgment in favor of the defendant. Nonetheless, the cost of success on

    a motion to dismiss or motion for summary judgment runs in the tens of thousands of dollars. For

    small economic enterprises, such outlays threaten financial viability”).

                                               III.!    CONCLUSION

            For the reasons set forth herein, the Defendant, GMN LAW GROUP LLC d/b/a

    AMERIHOPE ALLIANCE LEGAL SERVICES, LLC., respectfully requests that this Court dismiss

    Plaintiff’s, JUNIE DESCOLLINE, Complaint with prejudice, award Defendant reasonable attorney’s

    fees and costs, and grant such other and further relief as may be just, necessary and proper.




                                                          4

GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
 Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 38 of 57


                                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on June 8, 2021, the foregoing has been electronically filed with
    the Clerk of the Court via the Florida Courts E-Portal which will generate electronic service/copies
    to Jason S. Remer, Esq. (jremer@rgpattorneys.com), Counsel for Plaintiff, Remer & Georges-Pierre,
    PLLC, 44 W. Flagler Street, Suite 2200, Miami, FL 33130


                                                     GALLUP AUERBACH
                                                     Counsel for Defendant
                                                     4000 Hollywood Boulevard
                                                     Presidential Circle - Suite 265 South
                                                     Hollywood, Florida 33021
                                                     t: (954) 894-3035; f : (954) 894-8015
                                                     dgallup@gallup-law.com


                                                     By: /s/ Dana M. Gallup
                                                         DANA M. GALLUP
                                                         Florida Bar No. 0949329




                                                          5

GALLUP AUERBACH • 4000 Hollywood Blvd, Suite 265 South • Hollywood, FL 33021• Tel: 954.894.3035 • Web: gallup-law.com
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 39 of 57




                     Exhibit “A”
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 40 of 57
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 41 of 57




                      Exhibit “1”
<DABACA DDABC BABADCA DBCDCA BDAA D>                     0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page18090
                                                                             42 of TAXPAY
                                                                                   57     ^
                                                                                                                                      Florida Department of Revenue
                                                                                                                                       Employer's Quarterly Report
                                                                                                                                 COMPLETE and MAIL your REPORT/PAYMENT to
                                                                                                                                 5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                                                                                                                                                                                                                                                                              PAYX
                                                                                                                                                                                                                                                                               RT-6
                                                                                                                                                                                                                                                                           R. 01/15
                            Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


 884302018033100680540312500290824700003
                Quarter Ending                                                Due Date                                      Penalty After Date                                           Tax Rate                                       RT Account Number
                                                                                                                                                                                         oba^`qba                                                    oba^`qba
               03/31/18                                                   04/01/18                                                         04/30/18
                                                                                                                                                                                                                                                F.E.I. Number
      Employer's Name GMN LAW GROUP LLC                                                                                                                                                                                                          oba^`qba
      Mailing Address
                      7501 NW 4TH ST STE 207
                                                                                                                                                                                                                               For Official Use Only - Postmark Date

      City/State/ZIP                             PLANTATION FL 33317

       1. Enter the total number of full-time and part-time covered workers who performed services during or                                                                                                         1st Month                       15
          received pay for the payroll period including the 12th of the month.
                                                                                                                                                                                                                 2nd Month
                                                                                                                                                                                                                                                     15
                                                                                                                                                                                                                     3rd Month
                                                                                                                                                                                                                                                     14
       2. Gross wages paid this quarter (Must total all pages) ............................................................................................................................                                                                            oba^`qba
       3. Excess wages paid this quarter (See instructions) ................................................................................................................................
       4. Taxable wages for this quarter (See instructions) ................................................................................................................................
       5. Tax Due (Multiply Line 4 by tax rate) .....................................................................................................................................................                                                                  1162.77
       6. Penalty Due (See instructions) .................................................................................................................................................................
       7. Interest Due (See instructions) ................................................................................................................................................................
       8. Installment Fee (See instructions) ...........................................................................................................................................................
      9a. Total Amount Due (See instructions) .......................................................................................................................................................                                                                  1162.77
      9b. Amount Enclosed (See instructions) ........................................................................................................................................................                                                                  1162.77



      All wage items must be reflected on the continuation sheet.


   If you are filing as a sole proprietor, is this for domestic household employment only?                                                                                   Yes X No
           Check if you had out-of-state wages. Attach Employer's                                                          Check if final return
           Quarterly Report for Out-of-State Wages (RT-6NF).                                                               Date operations ceased.                                       /                   /
   "Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                                                      (DO NOT DETACH)
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
        Signature                                                                                              Date                                                     Signature of Preparer
                             REFERENCE COPY PREPARED BY PAYCHEX.                                                           04/01/18
        Title                                                                                                  Telephone No.                                            Preparer's Telephone No.
                                                 DO NOT FILE.                                                  (            )
 GMN LAW GROUP LLC
 7501 NW 4TH ST STE 2
                                                                              m    Check here if you transmitted
                                                                                   funds electronically                                                                                  DOR USE ONLY                                                                          PAYX
                                                                                                                                                                                                                                                                               RT-6
 PLANTATION FL 33317                                                                                                   oba^`qba                                                          /                       /                                                          R. 01/15
                                                                     RT Account Number:                                                                                  POSTMARK OR HAND DELIVERY DATE                                                                 Rule 73B-10.025
                                                                                                                                                                                                                                                             Florida Administrative Code


oba^`qba                                                          oba^`qba                                                                 15                                                                    15
14                                                               oba^`qba                                                                  oba^`qba                                                              oba^`qba
116277                                                           0                                                                         0                                                                     0
116277                                                           116277                                                                    0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0


116277                                                                                                         8843 0 20180331 0068054031 2 5002908247 0000 3
<DABACA DDABC BABADCA DBCDCA BDAA D>                     0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page18181
                                                                             43 of TAXPAY
                                                                                   57     ^
                                                                                                                                      Florida Department of Revenue
                                                                                                                                       Employer's Quarterly Report
                                                                                                                                 COMPLETE and MAIL your REPORT/PAYMENT to
                                                                                                                                 5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                                                                                                                                                                                                                                                                              PAYX
                                                                                                                                                                                                                                                                               RT-6
                                                                                                                                                                                                                                                                           R. 01/15
                            Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


 884302018063000680540316500290824700003
                Quarter Ending                                                Due Date                                      Penalty After Date                                           Tax Rate                                       RT Account Number
                                                                                                                                                                                         oba^`qba                                                oba^`qba
               06/30/18                                                   07/01/18                                                         07/31/18
                                                                                                                                                                                                                                                F.E.I. Number
      Employer's Name GMN LAW GROUP LLC                                                                                                                                                                                                              oba^`qba
      Mailing Address
                      7501 NW 4TH ST STE 207
                                                                                                                                                                                                                               For Official Use Only - Postmark Date

      City/State/ZIP                             PLANTATION FL 33317

       1. Enter the total number of full-time and part-time covered workers who performed services during or                                                                                                         1st Month                       14
          received pay for the payroll period including the 12th of the month.
                                                                                                                                                                                                                 2nd Month
                                                                                                                                                                                                                                                     14
                                                                                                                                                                                                                     3rd Month
                                                                                                                                                                                                                                                     15
       2. Gross wages paid this quarter (Must total all pages) ............................................................................................................................
                                                                                                                                                                                                                                                                       oba^`qba
       3. Excess wages paid this quarter (See instructions) ................................................................................................................................                                                                           oba^`qba
       4. Taxable wages for this quarter (See instructions) ................................................................................................................................
       5. Tax Due (Multiply Line 4 by tax rate) .....................................................................................................................................................                                                                      110.70
       6. Penalty Due (See instructions) .................................................................................................................................................................
       7. Interest Due (See instructions) ................................................................................................................................................................
       8. Installment Fee (See instructions) ...........................................................................................................................................................
      9a. Total Amount Due (See instructions) .......................................................................................................................................................                                                                      110.70
      9b. Amount Enclosed (See instructions) ........................................................................................................................................................                                                                      110.70



      All wage items must be reflected on the continuation sheet.


   If you are filing as a sole proprietor, is this for domestic household employment only?                                                                                   Yes X No
           Check if you had out-of-state wages. Attach Employer's                                                          Check if final return
           Quarterly Report for Out-of-State Wages (RT-6NF).                                                               Date operations ceased.                                       /                   /
   "Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                                                      (DO NOT DETACH)
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
        Signature                                                                                              Date                                                     Signature of Preparer
                             REFERENCE COPY PREPARED BY PAYCHEX.                                                           07/01/18
        Title                                                                                                  Telephone No.                                            Preparer's Telephone No.
                                                 DO NOT FILE.                                                  (            )
 GMN LAW GROUP LLC
 7501 NW 4TH ST STE 2
                                                                              m    Check here if you transmitted
                                                                                   funds electronically                                                                                  DOR USE ONLY                                                                          PAYX
                                                                                                                                                                                                                                                                               RT-6
 PLANTATION FL 33317                                                                                                       oba^`qba
                                                                                                                                                                                         /                       /                                                          R. 01/15
                                                                     RT Account Number:                                                                                  POSTMARK OR HAND DELIVERY DATE                                                                 Rule 73B-10.025
                                                                                                                                                                                                                                                             Florida Administrative Code


oba^`qba                                                             oba^`qba                                                              14                                                                    14
15                                                                   oba^`qba                                                              oba^`qba                                                              oba^`qba
11070                                                            0                                                                         0                                                                     0
11070                                                            11070                                                                     0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0


11070                                                                                                          8843 0 20180630 0068054031 6 5002908247 0000 3
<DABACA DDABC BABADCA DBCDCA BDAA D>                     0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page18272
                                                                             44 of TAXPAY
                                                                                   57     ^
                                                                                                                                      Florida Department of Revenue
                                                                                                                                       Employer's Quarterly Report
                                                                                                                                 COMPLETE and MAIL your REPORT/PAYMENT to
                                                                                                                                 5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                                                                                                                                                                                                                                                                              PAYX
                                                                                                                                                                                                                                                                               RT-6
                                                                                                                                                                                                                                                                           R. 01/15
                            Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


 884302018093000680540313500290824700003
                Quarter Ending                                                Due Date                                      Penalty After Date                                           Tax Rate                                       RT Account Number
                                                                                                                                                                                         oba^`qba                                               oba^`qba
               09/30/18                                                   10/01/18                                                         10/31/18
                                                                                                                                                                                                                                                F.E.I. Number
      Employer's Name GMN LAW GROUP LLC                                                                                                                                                                                                          oba^`qba
      Mailing Address
                      7501 NW 4TH ST STE 207
                                                                                                                                                                                                                               For Official Use Only - Postmark Date

      City/State/ZIP                             PLANTATION FL 33317

       1. Enter the total number of full-time and part-time covered workers who performed services during or                                                                                                         1st Month                       15
          received pay for the payroll period including the 12th of the month.
                                                                                                                                                                                                                 2nd Month
                                                                                                                                                                                                                                                     14
                                                                                                                                                                                                                     3rd Month
                                                                                                                                                                                                                                                     14
       2. Gross wages paid this quarter (Must total all pages) ............................................................................................................................                                                                            oba^`qba
       3. Excess wages paid this quarter (See instructions) ................................................................................................................................
       4. Taxable wages for this quarter (See instructions) ................................................................................................................................
       5. Tax Due (Multiply Line 4 by tax rate) .....................................................................................................................................................                                                                          50.23
       6. Penalty Due (See instructions) .................................................................................................................................................................
       7. Interest Due (See instructions) ................................................................................................................................................................
       8. Installment Fee (See instructions) ...........................................................................................................................................................
      9a. Total Amount Due (See instructions) .......................................................................................................................................................                                                                          50.23
      9b. Amount Enclosed (See instructions) ........................................................................................................................................................                                                                          50.23



      All wage items must be reflected on the continuation sheet.


   If you are filing as a sole proprietor, is this for domestic household employment only?                                                                                   Yes X No
           Check if you had out-of-state wages. Attach Employer's                                                          Check if final return
           Quarterly Report for Out-of-State Wages (RT-6NF).                                                               Date operations ceased.                                       /                   /
   "Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                                                      (DO NOT DETACH)
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
  




       




           




                




                    




                        




                             




                                 




                                     




                                         




                                             




                                                 




                                                     




                                                         




                                                             




                                                                 




                                                                      




                                                                          




                                                                               




                                                                                   




                                                                                       




                                                                                           




                                                                                               




                                                                                                   




                                                                                                       




                                                                                                           




                                                                                                               




                                                                                                                   




                                                                                                                       




                                                                                                                             




                                                                                                                                  




                                                                                                                                       




                                                                                                                                           




                                                                                                                                                




                                                                                                                                                    




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                         




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                       




                                                                                                                                                                                                                           




                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                           
        Signature                                                                                              Date                                                     Signature of Preparer
                             REFERENCE COPY PREPARED BY PAYCHEX.                                                           10/01/18
        Title                                                                                                  Telephone No.                                            Preparer's Telephone No.
                                                 DO NOT FILE.                                                  (            )
 GMN LAW GROUP LLC
 7501 NW 4TH ST STE 2
                                                                              m    Check here if you transmitted
                                                                                   funds electronically                                                                                  DOR USE ONLY                                                                          PAYX
                                                                                                                                                                                                                                                                               RT-6
 PLANTATION FL 33317                                                                                                   oba^`qba                                                          /                       /                                                          R. 01/15
                                                                     RT Account Number:                                                                                  POSTMARK OR HAND DELIVERY DATE                                                                 Rule 73B-10.025
                                                                                                                                                                                                                                                             Florida Administrative Code


oba^`qba                                                          oba^`qba                                                                 15                                                                    14
14                                                               oba^`qba                                                                  oba^`qba                                                              oba^`qb
5023                                                             0                                                                         0                                                                     0  a
5023                                                             5023                                                                      0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0
0                                                                0                                                                         0                                                                     0


5023                                                                                                           8843 0 20180930 0068054031 3 5002908247 0000 3
<DABACA DDABC BABADCA DBCDCA BDAA D>                       0040-17017597
    Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page18363
                                                                               45 of TAXPAY
                                                                                     57     ^
                                                                                                                                         Florida Department of Revenue
                                                                                                                                          Employer's Quarterly Report
                                                                                                                                    COMPLETE and MAIL your REPORT/PAYMENT to
                                                                                                                                    5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                                                                                                                                                                                                                                                                                    PAYX
                                                                                                                                                                                                                                                                                     RT-6
                                                                                                                                                                                                                                                                                 R. 01/15
                               Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


 884302018123100680540316500290824700003
                   Quarter Ending                                                Due Date                                      Penalty After Date                                            Tax Rate                                       RT Account Number
                                                                                                                                                                                             oba^`qba                                                    oba^`qba
                  12/31/18                                                   01/01/19                                                         01/31/19
                                                                                                                                                                                                                                                    F.E.I. Number
         Employer's Name GMN LAW GROUP LLC                                                                                                                                                                                                                    oba^`qba
         Mailing Address
                         7501 NW 4TH ST STE 207
                                                                                                                                                                                                                                   For Official Use Only - Postmark Date

         City/State/ZIP                             PLANTATION FL 33317

          1. Enter the total number of full-time and part-time covered workers who performed services during or                                                                                                          1st Month                       14
             received pay for the payroll period including the 12th of the month.
                                                                                                                                                                                                                     2nd Month
                                                                                                                                                                                                                                                         14
                                                                                                                                                                                                                         3rd Month
                                                                                                                                                                                                                                                         14
          2. Gross wages paid this quarter (Must total all pages) ............................................................................................................................                                                                               oba^`qba
          3. Excess wages paid this quarter (See instructions) ................................................................................................................................
          4. Taxable wages for this quarter (See instructions) ................................................................................................................................                                                                                          .00
          5. Tax Due (Multiply Line 4 by tax rate) .....................................................................................................................................................                                                                                 .00
          6. Penalty Due (See instructions) .................................................................................................................................................................
          7. Interest Due (See instructions) ................................................................................................................................................................
          8. Installment Fee (See instructions) ...........................................................................................................................................................
         9a. Total Amount Due (See instructions) .......................................................................................................................................................                                                                                 .00
         9b. Amount Enclosed (See instructions) ........................................................................................................................................................                                                                                 .00



         All wage items must be reflected on the continuation sheet.


     If you are filing as a sole proprietor, is this for domestic household employment only?                                                                                     Yes X No
              Check if you had out-of-state wages. Attach Employer's                                                          Check if final return
              Quarterly Report for Out-of-State Wages (RT-6NF).                                                               Date operations ceased.                                        /                   /
     "Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                                                         (DO NOT DETACH)
     




          




              




                   




                       




                           




                                




                                    




                                        




                                            




                                                




                                                    




                                                        




                                                            




                                                                




                                                                    




                                                                         




                                                                             




                                                                                  




                                                                                      




                                                                                          




                                                                                              




                                                                                                  




                                                                                                      




                                                                                                          




                                                                                                              




                                                                                                                  




                                                                                                                      




                                                                                                                          




                                                                                                                                




                                                                                                                                     




                                                                                                                                          




                                                                                                                                              




                                                                                                                                                   




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                        




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                     




                                                                                                                                                                                                                           




                                                                                                                                                                                                                               




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                 
     




          




              




                   




                       




                           




                                




                                    




                                        




                                            




                                                




                                                    




                                                        




                                                            




                                                                




                                                                    




                                                                         




                                                                             




                                                                                  




                                                                                      




                                                                                          




                                                                                              




                                                                                                  




                                                                                                      




                                                                                                          




                                                                                                              




                                                                                                                  




                                                                                                                      




                                                                                                                          




                                                                                                                                




                                                                                                                                     




                                                                                                                                          




                                                                                                                                              




                                                                                                                                                   




                                                                                                                                                        




                                                                                                                                                            




                                                                                                                                                                




                                                                                                                                                                    




                                                                                                                                                                        




                                                                                                                                                                             




                                                                                                                                                                                 




                                                                                                                                                                                     




                                                                                                                                                                                         




                                                                                                                                                                                             




                                                                                                                                                                                                 




                                                                                                                                                                                                     




                                                                                                                                                                                                         




                                                                                                                                                                                                             




                                                                                                                                                                                                                 




                                                                                                                                                                                                                     




                                                                                                                                                                                                                           




                                                                                                                                                                                                                               




                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                 
           Signature                                                                                              Date                                                      Signature of Preparer
                                REFERENCE COPY PREPARED BY PAYCHEX.                                                           01/01/19
           Title                                                                                                  Telephone No.                                             Preparer's Telephone No.
                                                    DO NOT FILE.                                                  (            )
 GMN LAW GROUP LLC
 7501 NW 4TH ST STE 2
                                                                                 m    Check here if you transmitted
                                                                                      funds electronically                                                                                   DOR USE ONLY                                                                            PAYX
                                                                                                                                                                                                                                                                                     RT-6
 PLANTATION FL 33317                                                                                                      oba^`qba
                                                                                                                                                                                             /                       /                                                            R. 01/15
                                                                        RT Account Number:                                                                                   POSTMARK OR HAND DELIVERY DATE                                                                   Rule 73B-10.025
                                                                                                                                                                                                                                                                   Florida Administrative Code


oba^`qba                                                                oba^`qba                                                              14                                                                     14
                                                                        oba^`qba                                                                       oba^`qba
14                                                                                                                                                                                                                   0
0                                                                   0                                                                         0                                                                      0
0                                                                   0                                                                         0                                                                      0
0                                                                   0                                                                         0                                                                      0
0                                                                   0                                                                         0                                                                      0
0                                                                   0                                                                         0                                                                      0
0                                                                   0                                                                         0                                                                      0


0                                                                                                                 8843 0 20181231 0068054031 6 5002908247 0000 3
                                                           0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket                19088
                                                              06/24/2021 Page 46 ofTAXPAY
                                                                                    57
                                                                                                                                                                                                                                                                            ®

                                   Florida Department of Revenue
                                                                                PAYX
                                     Employer's Quarterly Report                 RT-6
                                                                                                     COMPLETE and MAIL your REPORT/PAYMENT to                                                                                                R. 01/15
                                                                                                   5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                        Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


894302019033100680540318500290824700003

    Quarter Ending                                           Due Date                                                Penalty After Date                             Tax Rate                                    RT Account Number
                                                                                                                                                                   oba^`qba                                        oba^`qba
   03/31/19                                             04/01/19                                                      04/30/19
                                                                                                                                                                                                                  F.E.I. Number
Employer's Name                    GMN LAW GROUP LLC                                                                                                                                                              oba^`qba
                                   7501 NW 4TH ST STE 207
Mailing Address                                                                                                                                                                                     For O f f i c i al Us e O nl y - P os t mar k D at e


City/State/ZIP                     PLANTATION FL 33317

                                                                                                                                                                                           1st Month                   14
 1. Enter the total number of full-time and part-time covered workers who performed services during or
    received pay for the period including the 12th of the month.                                                                                                                           2nd Month                   14
                                                                                                                                                                                           3rd Month                   13

 2. Gross wages paid this quarter (Must total all pages) ...................................................................................................................................                                           oba^`qba
 3. Excess wages paid this quarter (See instructions) .......................................................................................................................................
 4. Taxable wages for this quarter(See instructions) ..........................................................................................................................................
 5. Tax Due (Multiply Line 4 by tax rate) ...............................................................................................................................................................                                  1073.10
 6. Penalty Due (See instructions) .........................................................................................................................................................................
 7. Interest Due (See instructions) .........................................................................................................................................................................
 8. Installment Fee (See instructions) ....................................................................................................................................................................
9a. Total Amount Due (See instructions) ...............................................................................................................................................................                                    1073.10
9b. Amount Enclosed (See instructions) ................................................................................................................................................................                                    1073.10




 All wage items must be reflected on the continuation sheet.
                                                                                                                                                              X
If you are filing as a sole proprietor, is this for domestic household employment only?                                                            Yes            No
     Check if you had out-of-state wages. Attach Employer's
     Quarterly Report for Out-of-State Wages (RT-6NF).
                                                                                                            Check if final return
                                                                                                            Date operations ceased.                                  /                 /
"Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                               (DO NOT DETACH)




 Signature                                                                                           Date                                            Signature of Prepar er
                          REFERENCE COPY PREPARED BY PAYCHEX.                                                 04/01/19
 T itle                                                                                              T elephone No.                                  Pr e pa r er ' s T el ep ho ne No .
                                             DO NOT FILE.                                              (         )
GMN LAW GROUP LLC                                                            Ch eck h er e if y ou tr a ns mit te d
                                                                                                                                                                   DOR USE ONLY                                                                    PAYX
                                                                             fu nd s el ec t r on ica ll y
7501 NW 4TH ST STE 2                                                                                                                                                                                                                                RT-6
PLANTATION FL 33317                                                                                                                                                   /                    /                                                    R. 01/15
                                                              RT Account Number:                              oba^`qba                                 POSTMARK OR HAND DELIVERY DATE                                                          R u le 7 3 B- 1 0 .0 2 5
                                                                                                                                                                                                                             F l o ri d a A d mi n is t ra t iv e C o d e




oba^`qba                                                        oba^`qba                                                      14                                                             14
13                                                              oba^`qba                                                      oba^`qba                                                         oba^`qba
107310                                                        0                                                               0                                                              0
107310                                                        107310                                                          0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0



107310                                                                                               8943 0 20190331 0068054031 8 5002908247 0000 3
                                                           0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket                19180
                                                              06/24/2021 Page 47 ofTAXPAY
                                                                                    57
                                                                                                                                                                                                                                                                            ®

                                   Florida Department of Revenue
                                                                                PAYX
                                     Employer's Quarterly Report                 RT-6
                                                                                                     COMPLETE and MAIL your REPORT/PAYMENT to                                                                                                R. 01/15
                                                                                                   5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                        Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


894302019063000680540312500290824700003

    Quarter Ending                                           Due Date                                                Penalty After Date                             Tax Rate                                    RT Account Number
                                                                                                                                                                    oba^`qba                                            oba^`qba
   06/30/19                                             07/01/19                                                      07/31/19
                                                                                                                                                                                                                  F.E.I. Number
Employer's Name                    GMN LAW GROUP LLC
                                                                                                                                                                                                                    oba^`qba
                                   7501 NW 4TH ST STE 207
Mailing Address                                                                                                                                                                                     For O f f i c i al Us e O nl y - P os t mar k D at e


City/State/ZIP                     PLANTATION FL 33317

                                                                                                                                                                                           1st Month                   13
 1. Enter the total number of full-time and part-time covered workers who performed services during or
    received pay for the period including the 12th of the month.                                                                                                                           2nd Month                   13
                                                                                                                                                                                           3rd Month                   13

 2. Gross wages paid this quarter (Must total all pages) ...................................................................................................................................                                             oba^`qba
 3. Excess wages paid this quarter (See instructions) .......................................................................................................................................
 4. Taxable wages for this quarter(See instructions) ..........................................................................................................................................
 5. Tax Due (Multiply Line 4 by tax rate) ...............................................................................................................................................................                                          35.84
 6. Penalty Due (See instructions) .........................................................................................................................................................................
 7. Interest Due (See instructions) .........................................................................................................................................................................
 8. Installment Fee (See instructions) ....................................................................................................................................................................
9a. Total Amount Due (See instructions) ...............................................................................................................................................................                                            35.84
9b. Amount Enclosed (See instructions) ................................................................................................................................................................                                            35.84




 All wage items must be reflected on the continuation sheet.
                                                                                                                                                              X
If you are filing as a sole proprietor, is this for domestic household employment only?                                                            Yes            No
     Check if you had out-of-state wages. Attach Employer's
     Quarterly Report for Out-of-State Wages (RT-6NF).
                                                                                                            Check if final return
                                                                                                            Date operations ceased.                                  /                 /
"Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                               (DO NOT DETACH)




 Signature                                                                                           Date                                            Signature of Prepar er
                          REFERENCE COPY PREPARED BY PAYCHEX.                                                 07/01/19
 T itle                                                                                              T elephone No.                                  Pr e pa r er ' s T el ep ho ne No .
                                             DO NOT FILE.                                              (         )
GMN LAW GROUP LLC                                                            Ch eck h er e if y ou tr a ns mit te d
                                                                                                                                                                   DOR USE ONLY                                                                    PAYX
                                                                             fu nd s el ec t r on ica ll y
7501 NW 4TH ST STE 2                                                                                                                                                                                                                                RT-6
PLANTATION FL 33317                                                                                                                                                   /                    /                                                    R. 01/15
                                                              RT Account Number:                                oba^`qba                               POSTMARK OR HAND DELIVERY DATE                                                          R u le 7 3 B- 1 0 .0 2 5
                                                                                                                                                                                                                             F l o ri d a A d mi n is t ra t iv e C o d e




oba^`qba                                                          oba^`qba                                                    13                                                             13
13                                                                 oba^`qba                                                       oba^`qba                                                     oba^`qba
3584                                                          0                                                               0                                                              0
3584                                                          3584                                                            0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0



3584                                                                                                 8943 0 20190630 0068054031 2 5002908247 0000 3
                                                           0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket                19271
                                                              06/24/2021 Page 48 ofTAXPAY
                                                                                    57
                                                                                                                                                                                                                                                                            ®

                                   Florida Department of Revenue
                                                                                PAYX
                                     Employer's Quarterly Report                 RT-6
                                                                                                     COMPLETE and MAIL your REPORT/PAYMENT to                                                                                                R. 01/15
                                                                                                   5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                        Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


894302019093000680540319500290824700003

    Quarter Ending                                           Due Date                                                Penalty After Date                             Tax Rate                                    RT Account Number

   09/30/19                                             10/01/19                                                      10/31/19                                    oba^`qba                                        oba^`qba
                                                                                                                                                                                                                  F.E.I. Number
Employer's Name                    GMN LAW GROUP LLC
                                                                                                                                                                                                                   oba^`qba
                                   7501 NW 4TH ST STE 207
Mailing Address                                                                                                                                                                                     For O f f i c i al Us e O nl y - P os t mar k D at e


City/State/ZIP                     PLANTATION FL 33317

                                                                                                                                                                                           1st Month                   13
 1. Enter the total number of full-time and part-time covered workers who performed services during or
    received pay for the period including the 12th of the month.                                                                                                                           2nd Month                   13
                                                                                                                                                                                           3rd Month                   13

 2. Gross wages paid this quarter (Must total all pages) ...................................................................................................................................                                               oba^`qba
 3. Excess wages paid this quarter (See instructions) .......................................................................................................................................
 4. Taxable wages for this quarter(See instructions) ..........................................................................................................................................
 5. Tax Due (Multiply Line 4 by tax rate) ...............................................................................................................................................................                                          72.13
 6. Penalty Due (See instructions) .........................................................................................................................................................................
 7. Interest Due (See instructions) .........................................................................................................................................................................
 8. Installment Fee (See instructions) ....................................................................................................................................................................
9a. Total Amount Due (See instructions) ...............................................................................................................................................................                                            72.13
9b. Amount Enclosed (See instructions) ................................................................................................................................................................                                            72.13




 All wage items must be reflected on the continuation sheet.
                                                                                                                                                              X
If you are filing as a sole proprietor, is this for domestic household employment only?                                                            Yes            No
     Check if you had out-of-state wages. Attach Employer's
     Quarterly Report for Out-of-State Wages (RT-6NF).
                                                                                                            Check if final return
                                                                                                            Date operations ceased.                                  /                 /
"Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                               (DO NOT DETACH)




 Signature                                                                                           Date                                            Signature of Prepar er
                          REFERENCE COPY PREPARED BY PAYCHEX.                                                 10/01/19
 T itle                                                                                              T elephone No.                                  Pr e pa r er ' s T el ep ho ne No .
                                             DO NOT FILE.                                              (         )
GMN LAW GROUP LLC                                                            Ch eck h er e if y ou tr a ns mit te d
                                                                                                                                                                   DOR USE ONLY                                                                    PAYX
                                                                             fu nd s el ec t r on ica ll y
7501 NW 4TH ST STE 2                                                                                                                                                                                                                                RT-6
PLANTATION FL 33317                                                                                            oba^`qba
                                                                                                                                                                      /                    /                                                    R. 01/15
                                                              RT Account Number:                                                                       POSTMARK OR HAND DELIVERY DATE                                                          R u le 7 3 B- 1 0 .0 2 5
                                                                                                                                                                                                                             F l o ri d a A d mi n is t ra t iv e C o d e




oba^`qba                                                          oba^`qba                                                    13                                                             13
13                                                                oba^`qba                                                        oba^`qba                                                     oba^`qba
7213                                                          0                                                               0                                                              0
7213                                                          7213                                                            0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0



7213                                                                                                 8943 0 20190930 0068054031 9 5002908247 0000 3
                                                           0040-17017597
  Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket                20001
                                                              06/24/2021 Page 49 ofTAXPAY
                                                                                    57
                                                                                                                                                                                                                                                                            ®

                                   Florida Department of Revenue
                                                                                PAYX
                                     Employer's Quarterly Report                 RT-6
                                                                                                     COMPLETE and MAIL your REPORT/PAYMENT to                                                                                                R. 01/15
                                                                                                   5050 W. Tennessee St., Tallahassee, Florida 32399-0180
                        Employers are required to file quarterly tax/wage reports regardless of employment activity or whether any taxes are due.


894302019123100680540312500290824700003

    Quarter Ending                                           Due Date                                                Penalty After Date                             Tax Rate                                    RT Account Number
                                                                                                                                                                    oba^`qba                                           oba^`qba
   12/31/19                                             01/01/20                                                      01/31/20
                                                                                                                                                                                                                  F.E.I. Number
Employer's Name                    GMN LAW GROUP LLC                                                                                                                                                                oba^`qba
                                   7501 NW 4TH ST STE 207
Mailing Address                                                                                                                                                                                     For O f f i c i al Us e O nl y - P os t mar k D at e


City/State/ZIP                     PLANTATION FL 33317

                                                                                                                                                                                           1st Month                   13
 1. Enter the total number of full-time and part-time covered workers who performed services during or
    received pay for the period including the 12th of the month.                                                                                                                           2nd Month                   13
                                                                                                                                                                                           3rd Month                   13

 2. Gross wages paid this quarter (Must total all pages) ...................................................................................................................................                                                oba^`qba
 3. Excess wages paid this quarter (See instructions) .......................................................................................................................................
 4. Taxable wages for this quarter(See instructions) ..........................................................................................................................................
 5. Tax Due (Multiply Line 4 by tax rate) ...............................................................................................................................................................                                          67.64
 6. Penalty Due (See instructions) .........................................................................................................................................................................
 7. Interest Due (See instructions) .........................................................................................................................................................................
 8. Installment Fee (See instructions) ....................................................................................................................................................................
9a. Total Amount Due (See instructions) ...............................................................................................................................................................                                            67.64
9b. Amount Enclosed (See instructions) ................................................................................................................................................................                                            67.64




 All wage items must be reflected on the continuation sheet.
                                                                                                                                                              X
If you are filing as a sole proprietor, is this for domestic household employment only?                                                            Yes            No
     Check if you had out-of-state wages. Attach Employer's
     Quarterly Report for Out-of-State Wages (RT-6NF).
                                                                                                            Check if final return
                                                                                                            Date operations ceased.                                  /                 /
"Under penalties of perjury, I declare that I have read this return and the facts stated in it are true (sections 443.171(5) Florida Statutes).
                                                                                                               (DO NOT DETACH)




 Signature                                                                                           Date                                            Signature of Prepar er
                          REFERENCE COPY PREPARED BY PAYCHEX.                                                 01/01/20
 T itle                                                                                              T elephone No.                                  Pr e pa r er ' s T el ep ho ne No .
                                             DO NOT FILE.                                              (         )
GMN LAW GROUP LLC                                                            Ch eck h er e if y ou tr a ns mit te d
                                                                                                                                                                   DOR USE ONLY                                                                    PAYX
                                                                             fu nd s el ec t r on ica ll y
7501 NW 4TH ST STE 2                                                                                                                                                                                                                                RT-6
PLANTATION FL 33317
                                                                                                                oba^`qba
                                                                                                                                                                      /                    /                                                    R. 01/15
                                                              RT Account Number:                                                                       POSTMARK OR HAND DELIVERY DATE                                                          R u le 7 3 B- 1 0 .0 2 5
                                                                                                                                                                                                                             F l o ri d a A d mi n is t ra t iv e C o d e




oba^`qba                                                         oba^`qba                                                     13                                                             13
13                                                              oba^`qba                                                          oba^`qba                                                  oba^`qba
6764                                                          0                                                               0                                                              0
6764                                                          6764                                                            0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0
0                                                             0                                                               0                                                              0



6764                                                                                                 8943 0 20191231 0068054031 2 5002908247 0000 3
FilingCase 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 50 of 57
       # 128854195  E-Filed 06/16/2021 11:10:38 AM


                                                             IN THE CIRCUIT COURT OF THE
                                                             11TH JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI DADE COUNTY, FLORIDA

           JUNIE DESCOLLINE,

                   Plaintiff,                                Case No.: CACE-20-003410
           v.

           GMN LAW GROUP LLC d/b/a
           AMERIHOPE ALIANCE LEGAL SERVICES, LLC

                 Defendant.
           _____________________________________/

                                           AMENDED COMPLAINT

                   Plaintiff, JUNIE DESCOLLINE (“Plaintiff”), by and through the undersigned

           counsel, hereby sues Defendant, GMN LAW GROUP LLC d/b/a AMERIHOPE ALIANCE

           LEGAL SERVICES, LLC (“Defendant”), and in support avers as follows:

                                          GENERAL ALLEGATIONS

                1. This is an action by the Plaintiff for damages exceeding $30,000 excluding

           attorneys’ fees or costs for discriminatory treatment and retaliation predicted on Plaintiff’s

           race pursuant to the Civil Rights Act of 1866, 42 U.S.C. §1981 (“§ 1981”) to redress injuries

           resulting from Defendant’s unlawful race discriminatory treatment of Plaintiff JUNIE

           DESCOLINE.

                2. This Court has jurisdiction of the claims herein pursuant to 42 U.S.C. §1981.

                3. Plaintiff was at all times relevant to this action, and continues to be, a resident of

           Miami Dade County, Florida, within the jurisdiction of this Honorable Court.

                4. Defendant, GMN LAW GROUP LLC d/b/a AMERIHOPE ALIANCE LEGAL

                   SERVICES, LLC is a Florida Limited Liability Company and has a place of business

                   in Miami Dade County, Florida, where Plaintiff worked for Defendant.


                                                         1
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 51 of 57



         5. Venue is proper in Miami Dade County, Florida because all of the relevant actions

      that form the basis of this Complaint occurred within Miami Dade County, Florida.

         6. Plaintiff is Black Hatian and, thus, is a member of a protected race class under

      §1981.

         7. Declaratory, injunctive, legal and equitable reliefs are sought pursuant to the laws

      set forth above together with attorney’s fees, costs and damages.

         8. All conditions precedent for the filing of this action before this Court have been met,

      including the exhaustion of all pertinent administrative procedures and remedies.

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         9. Plaintiff is a Black Haitian and began working for Defendant from on or about May

      18, 2018 through April 9, 2019 as a Loan Modification Paralegal.

         10. Plaintiff experienced disparate treatment from the owner Sherrill Clarke a white

      American.

         11. Plaintiff was the only Black Haitian employee in the company.

         12. Plaintiff was constantly harassed and blamed for other employee’s mistakes by her

      supervisors and treated differently from white and/or Hispanic employees.

         13. Plaintiff was reprimanded for going forty-five minutes overtime and then was forced

      to work thirty-nine hours for the following three weeks.

         14. The non-black employees would never be reprimanded as such.

         15. Melanie (LNU), a Black Jamaican female was the only other employee who received

      a similar punishment for working overtime.

         16. Ms. Clark would belittle Plaintiff in front of other employees with the intention to

      embarrass her.



                                                   2
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 52 of 57



         17. On or about February 12, 2019 Clark slammed a door in Plaintiffs face, and admitted

      to being disrespectful but stated she would never apologize.

         18. Plaintiff made multiple oral complaints to Gregory Nordt and Rosie Delgado in 2018

      and 2019.

         19. In October of 2018, after receiving notice that Plaintiff had made a complaint against

      Sherrill Clark, Mrs. Clark retaliated by writing up Plaintiff without cause.

         20. Plaintiff made additional oral complaints to Gregory Nordt in January and March of

      2019 regarding harassment and discrimination.

         21. Shortly after the March complaint to Mr. Nordt, on or about April 9, 2019 Plaintiff

      was terminated from the company by attorney Gregory Nordt, although the decision came

      was initially made by Sherrill Clarke.

         22. Plaintiff subsequently sent an email notifying the company that Plaintiff felt like

      she was being bullied and discriminated against although Plaintiff had outstanding customer

      reviews great attendance.

         23. Throughout Plaintiff’s employment with Defendant, Plaintiff was able to perform

      the essential functions of her job duties and responsibilities, and at all relevant times did

      perform her job at satisfactory or above satisfactory levels.

         24. Any explanation proffered by Defendant for the adverse employment actions toward

      Plaintiff is mere pretext for unlawful discrimination.

         25. Plaintiff has retained the undersigned counsel in order that her rights and interests

      may be protected.




                                                    3
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 53 of 57



                                            COUNT I
                        Race Discrimination in Violation of 42 U.S.C. § 1981
                                 Against GMN LAW GROUP LLC

          26.        Plaintiff JUNIE DESCOLLINE re-adopts each and every factual allegation

       as stated in paragraphs 1-25 above as if set out in full herein.

          27.        Plaintiff is a member of a protected class under § 1981.

          28.        By the conduct describe above, Defendant has engaged in discrimination

       against the Plaintiffs because of Plaintiff’s race and subjected the Plaintiff to race-based

       animosity.

          29.        Such discrimination was based upon the Plaintiff’s race in that Plaintiff

       would not have been the object of discrimination but for the fact that Plaintiff is Black.

          30.        Defendant’s conduct complained of herein was willful and in disregard of

       Plaintiff’s protected rights. Defendant and its supervisory personnel were aware that

       discrimination on the basis of race was unlawful but acted in reckless disregard of the law.

          31.        At all times material hereto, the employees exhibiting discriminatory

       conduct towards Plaintiff possessed the authority to affect the terms, conditions, and

       privileges of Plaintiff’s employment with the Defendant.

          32.        Defendant retained all employees who exhibited discriminatory conduct

       toward the Plaintiff and did so despite the knowledge of said employees engaging in

       discriminatory actions.

          33.        As a result of Defendant’s actions, as alleged herein, Plaintiff has been

       deprived of rights, has been exposed to ridicule and embarrassment, and has suffered

       emotional distress and damage.

          34.        The conduct of Defendant, by and through the conduct of its agents,

       employees, and/or representatives, and the Defendant’s failure to make prompt remedial

                                                    4
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 54 of 57



       action to prevent continued discrimination against the Plaintiff, deprived the Plaintiff of

       statutory rights under federal law.

          35.        The actions of the Defendant and/or its agents were willful, wanton, and

       intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected

       rights, thus entitling Plaintiff to damages in the form of compensatory and punitive

       damages pursuant to federal law, to punish the Defendant for its actions and to deter it,

       and others, from such action in the future.

          36.        Plaintiff has suffered and will continue to suffer both irreparable injury and

       compensable damages as a result of Defendant’s discriminatory practices unless and until

       this Honorable Court grants relief.

          37.        So that Plaintiff’s rights may be protected, Plaintiff has retained the

       undersigned counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the

       Civil Rights Attorneys Fee Award Act.

      WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

             a. Adjudge and decree that Defendant has violated 42 U.S.C. § 1981, and has done

                 so willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

             b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                 benefits' adjustment, and prejudgment interest at amounts to be proved at trial

                 for the unlawful employment practices described herein;

             c. Enter an award against Defendant and award Plaintiff compensatory damages

                 for mental anguish, personal suffering, and loss of enjoyment of life;

             d. Require Defendant to reinstate Plaintiffs to the position at the rate of pay and

                 with the full benefits Plaintiffs would have had Plaintiffs not been discriminated

                 against by Defendant, or in lieu of reinstatement, award front pay;

                                                     5
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 55 of 57



                e. Award Plaintiffs the costs of this action, together with a reasonable attorney fees;

                   and

                f. Grant Plaintiff such additional relief as the Court deems just and proper under

                   the circumstances.



                                                COUNT II
                                Retaliation in Violation of 42 U.S.C. § 1981
                                     Against GMN LAW GROUP LLC


          38.            Plaintiff re-adopts each and every factual allegation as stated in paragraphs

      1-25 of this complaint as if set out in full herein.

          39.            Plaintiff is a member of a protected class under §1981.

          40.            By the conduct describe above, Defendant retaliated against Plaintiff for

      exercising rights protected under § 1981.

          41.            Defendant’s conduct complained of herein was willful and in disregard of

      Plaintiff’s protected rights. Defendant and its supervisory personnel were aware that

      discrimination on the basis of race was unlawful but acted in reckless disregard of the law.

          42.            As a result of Defendant’s actions, as alleged herein, Plaintiff has been

      deprived of rights, has been exposed to ridicule and embarrassment, and has suffered

      emotional distress and damage.

          43.            The conduct of Defendant, by and through the conduct of its agents,

      employees, and/or representatives, and the Defendant’s failure to make prompt remedial

      action to prevent continued discrimination against the Plaintiff, deprived the Plaintiff of

      statutory rights under federal law.

          44.            The actions of the Defendant and/or its agents were willful, wanton, and


                                                       6
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 56 of 57



      intentional, and with malice or reckless indifference to the Plaintiff’s statutorily protected

      rights, thus entitling Plaintiff to damages in the form of compensatory and punitive damages

      pursuant to federal law, to punish the Defendant for its actions and to deter it, and others,

      from such action in the future.

         45.         Plaintiff has suffered and will continue to suffer both irreparable injury and

      compensable damages as a result of Defendant’s discriminatory practices unless and until

      this Honorable Court grants relief.

         46.         So that Plaintiff’s rights may be protected, Plaintiff has retained the

      undersigned counsel who is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988, the

      Civil Rights Attorneys Fee Award Act.

      WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

                 g. Adjudge and decree that Defendant has violated 42 U.S.C. § 1981, and has

                     done so willfully, intentionally, and with reckless disregard for Plaintiff’s

                     rights;

                 h. Enter a judgment requiring that Defendant pay Plaintiff appropriate back

                     pay, benefits' adjustment, and prejudgment interest at amounts to be proved

                     at trial for the unlawful employment practices described herein;

                 i. Enter an award against Defendant and award Plaintiff compensatory

                     damages for mental anguish, personal suffering, and loss of enjoyment of

                     life;

                 j. Require Defendant to reinstate Plaintiff to the position at the rate of pay and

                     with the full benefits Plaintiff would have had Plaintiff not been

                     discriminated against by Defendant, or in lieu of reinstatement, award front

                     pay;

                                                    7
Case 0:21-cv-61307-AHS Document 1-1 Entered on FLSD Docket 06/24/2021 Page 57 of 57



                  k. Award Plaintiff the costs of this action, together with a reasonable attorneys'

                      fees; and

                  l. Grant Plaintiff such additional relief as the Court deems just and proper under

                      the circumstances.

                                             JURY DEMAND

      Plaintiff demands trial by jury of all issues triable as of right by jury.

      Dated: June 16, 2021

                                                      Respectfully submitted,


                                                      /s/ Daniel H. Hunt__
                                                      Jason S. Remer, Esq.
                                                      Florida Bar No.: 165580
                                                      jremer@rgpattorneys.com
                                                      Daniel H. Hunt, Esq.
                                                      Florida Bar No.: 121247
                                                      dhunt@rgpattorneys.com
                                                      REMER & GEORGES-PIERRE, PLLC
                                                      44 West Flagler Street, Suite 2200
                                                      Miami, FL 33130
                                                      Telephone: (305) 416-5000
                                                      Facsimile: (305) 416-5005

                                                      Attorneys for Plaintiff




                                                      8
